DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-10 in the reply filed on 02/05/2021 is acknowledged.  Cancellation of Claims 3 and 9-13, in the reply filed by the Applicant on 02/05/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2015-251873, filed on 12/24/2015, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/22/2018, 07/30/2019, and 12/16/2020, were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “having plasma resistance” renders the claim indefinite.  It is unclear as to what properties and attributes determines a material to be “having plasma resistance” and what does not.  Therefore the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.	
	For purposes of Office examination, the Examiner is interpreting the phrase to mean that any material has plasma resistance.

In regards to Claim 1, the term “crystallites included in the yttria polycrystalline body included in the layer structural component not being bonded to each other via heterogeneous phase” renders the claim indefinite.  It is unclear as to what constitutes “bonding”, and what does not; for example, whether or not crystallites touching/contacting each other are considered to be “bonded”.  It is further unclear as to if the crystallites are not bonded to each other, they are in a 
	For purposes of Office examination, the Examiner is interpreting the phrase to mean that the crystallites are not chemical bonded to each other.

	In regards to Claims 1-2, 5, 14, and 16, the term “average value of a proportion” is unclear and renders the claim indefinite.  It is unclear as to how the average value of a proportion is calculated, since for the body as claimed, there is no measurement area or region disclosed.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean “a proportion”.

In addition to the rejections set forth above, Claims 2, 4-8, and 14-16 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. US 7,897,268 (Iwasawa).
In regards to Claim 1, Iwasawa teaches a structure made of yttrium oxide formed on a surface of a substrate, wherein yttrium oxide polycrystals are comprised as a main component, and both a cubic and monoclinic system exist in the crystal system of the yttrium oxide polycrystals, such that is possible to adjust the hardness of the structure (Abstract), wherein the structure can be used as an insulating, anti-abrasian, radiation, or heat-resistant film (¶39) – corresponding to a plasma-resistant member comprising a base material, a layer structural component including a yttria polycrystalline body being formed at a surface of the base material and having plasma resistance, wherein the yttria polycrystalline body included in the layer structural component has a crystal structure including only cubic, or a crystal structure wherein cubic and monoclinic exist (instant Claim 1).  Iwasawa also teaches that the term polycrystal refers to a structure body formed by joining and aggregating crystallites (¶16), wherein a boundary face constitutes a mutual boundary between crystallites (¶17) – corresponding to crystallites included in the yttria polycrystalline body included in the layer structural component not being bonded to each other via a heterogeneous phase (instant Claim 1).  Although Iwasawa does not explicitly teach that the average value of a proportion of monoclinic to cubic inside the yttria polycrystalline body is greater than 0% and not more than 60%, Iwasawa does teach that both a cubic and monoclinic system exist in the crystal system of the yttrium oxide polycrystals, such that is possible to adjust the hardness of the structure (Abstract), and that the intensity ratios of monoclinic to cubic is preferably 0.5 or more, which significantly improves Vickers hardness (¶33).  One of ordinary skill in the art would have found it obvious that a diffraction ratio of 0.5 or more and even more preferably 1.0 or more signifies the presence of monoclinic phase such In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  One of ordinary skill in the art would have found it obvious to have optimized the Vickers hardness by optimizing the intensity ratios, and the average value of proportion of monoclinic to cubic phases inside the yttria polycrystalline body being 0-60% and 2-17% (instant Claims 1 and 16).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Iwasawa teaches that the average crystallite size of the yttrium oxide polycrystals in the composite structure is 10-30 nm (Claim 8), which overlaps with the claimed range of 12-40 nm (instant Claims 4-5).  Iwasawa does not explicitly teach the parameters directed to lattice strain being not less than 0.2% and not more than 0.5% (instant Claims 6 and 14), the ratio O/Y being not less than 1.3 and not more than 1.8 (instant Claim 8), nor the standard deviation associated with the distribution of the lattice strain being 0.003%-0.04% (instant Claims 7 and 15), nor that the standard deviation of the distribution of monoclinic to cubic is 0-15% (instant Claim 2).  However, Examiner notes that one of ordinary skill in the art would recognize, given that Iwasawa teaches the control of the proportion of monoclinic to cubic phase to optimize hardness (Abstract), and also teaches a substantially similar structure with the same layer arrangement, .  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2013/176168 (Takashi).
In regards to Claim 1, Takashi teaches a component for a plasma processing apparatus provided with a base material, a base layer covering the surface of the base material, and a yttrium oxide film covering the surface of the base layer (Lines 277-283), wherein at least one of a non-particulate portion of yttrium oxide that is not formed, wherein the area ratio of the non-n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Additionally, Examiner notes that given that Takashi teaches that the abundance ratio of cubic crystals and monoclinic crystals can be adjusted via production conditions to customize impact sintering, one of ordinary skill in the art would have found it obvious to have optimized the average proportion of cubic to monoclinic crystals to 0-60%.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2017/0152189 (Iwasawa) teaches a plasma-resistant member, including: a base material; and a layer structural component formed by aerosol deposition at a surface of the base material, the layer structural component being plasma-resistant and including an yttria polycrystalline body, the yttria polycrystalline body included in the layer structural component having a crystal structure in which cubic and monoclinic coexist, a proportion of monoclinic to cubic inside the yttria polycrystalline body included in the layer structural component being not less than 0% and not more than 60%, a crystallite size of the yttria polycrystalline body included in the layer structural component being not less than 8 nm and not more than 50 nm (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784